 34DECISIONSOF NATIONALLABOR RELATIONS BOARDG.R. I. Corporation and Its DivisionandCynthiaHolmesandDarlene Allen. Cases13-CA-12967and 13-CA-13005January 3, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn May 31, 1974, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing.Thereafter,General Counsel filed exceptionsand a supporting brief, and Respondent filed anansweringbriefas well as cross-exceptions and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that onDecember 11, 1973, James Rehak, Respondent'sclericalmanager,accostedemployeeCynthiaHolmes, telling her that she could not give him onegood reason why they needed a union. The Adminis-trativeLaw Judge concluded that because thisincident is "not interrogation in the normal sense ofthe word, rather it is an attempt to enter into anargument concerningthe advocacyof a union inRespondent's plant," it is not violative of the Act.We disagree.On December 11, the day before the election,Rehak approached Holmes outside the mail openingdepartment,and, in the presence of several peoplesaid,"See Cindy, you can't even give one goodreason why we need a union in." Holmes walkedaway toward the cafeteria, but Rehak followed herand continued the harassment telling her that she"couldn'tgive him a good reason about the union."When they reached the cafeteria, Rehak stated,"Anyway, I know about your mission." Holmesreplied that she didn't know what he was talkingabout and left. We find, contrary to the Administra-tive Law Judge, that Rehak's continuing remarks toHolmes, 1 day before the election and in thepresence of others, as to why she favored the Union,constituteunlawful conduct violative of Section8(a)(1)of the Act.' Indeed, we have held that1McCann SteelCompany,Inc.,184 NLRB 779 (1970).sGatesAir Conditioning,Inc,199 NLRB 1101 (1972).sThe Administrative Law Judge incorrectly stated that the date of thecomments and remarks of this type need not be castas a query in order to be unlawful.2 Considering allthe surrounding circumstances, including Respon-dent's demonstrated union animus, the seeking outofHolmes by Respondent's clerical manager, andthe implicit inquiry as to her union sympathies,constitutes interrogation as to union activities, whichwas calculated to, and would reasonably be inter-preted by the employee involved as an attempt to,interfere with her organizational rights. Such interro-gation was therefore violative of Section 8(a)(1) ofthe Act.The Administrative Law Judge dismissed twoadditional allegations relating to interrogations ofHolmes, on the basis that they are of minimalcoercive impact and are isolated incidents that tookplace before union organization became overt.Wedisagree.In the fall of 1973, the Union commenced anorganization campaign among certain employees oftheRespondent, and a representation petition wasfiled on October 4, 1973.3 Holmes played an activerole in promoting the Union. She spoke withemployees about the Union, distributed authoriza-tion cards, and passed out literature. In response tothe organizational efforts, Respondent engaged in avigorous campaign to defeat the Union. According tothe credited testimony, Harriet Schlenker, a supervi-sor, asked Holmes if she (Holmes) had heard anyrumors about a union trying to get in. Holmesresponded that she had not. Sometime around themiddle of October, according to the credited testimo-ny, Rehak asked Holmes the same question, and sheagain responded in the negative. However, Rehakreplied,"Iknow you know about it becauseeverybody talks to you." Such an inquiry is clearlyviolative of the Act .4 Where, as here, Respondentrefused to accept the answer given by the employee,but instead insistedthat she did know about theUnion because everybody talks to her, Respondent'scontinuing interrogations are even more repugnantto the Act. Rather than being isolated incidentswhich donot require a remedialorder, we find thatthese interrogations, especially when considered withthe unlawful interrogation of Holmes by Rehak onDecember 11, Respondent's repeated harassment ofHolmes, and Respondent's antiunion campaign, areblatantly coercive in nature and violative of Section8(axl) of the Act. We shall therefore order theappropriate remedial action.filing of the petition was April4, 1973.4 Amon International,Inc.,205 NLRB No. 157 (1973).216 NLRB No. 14 G. R. I. CORPORATION AND ITS DIVISION35THE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that the Respondent engaged in certainunfair labor practices in violation of Section 8(a)(1)of the Act. We shall therefore order that theRespondent cease and desist therefrom and takecertain affirmative action.Upon the basis of the foregoing findings of factand upon the record as a whole, we make thefollowing:CONCLUSIONS OF LAWplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that thisOrder isenforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board "1.The Respondent is engaged in commercewithin the meaning of the Act.2.Bakery and Confectionery WorkersInterna-tionalUnion of America, AFL-CIO, CLC. LocalNo. 552, is a labor organization within themeaningof Section 2(5) of the Act.3.By interrogating employees concerning unionactivities,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.5.Respondent did not engage in unfair laborpractices alleged in the complaint which are notspecifically found herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,G. R. I. Corporation and its Division, Chicago,Illinois, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir union membership, activities, and sympathies,and the union membership, activities, and sympa-thies of other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a) Post at its plant in Chicago, Illinois, copies ofthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 13, after being duly signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercively interrogate employeesconcerning their union membership, activities,and sympathies, and the union membership,activities,and sympathies of other employees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees in theexerciseof their rights under the Act.G.R.I. CORPORATIONAND ITS DIVISIONDECISIONSTATEMENT OF THE CASEPAUL E. WELL, Administrative Law Judge: On January30, 1974, CynthiaHolmes filed with the RegionalDirectorforRegion13,of theNationalLaborRelations Board,hereinafter called the Board,a charge allegingthat G.R.I.Corporation violated Section8(a)(1) and(3) by dischargingCynthiaHolmes.On February 12, 1974, Darlene Allenfiled with the said Regional Director, a charge alleging thatG.R.I.Corporationand itsDivisionviolated Section8(aX3) and(1) by discharging her. On March 22, 1974,Martin H.Schneid,the ActingRegional Director for theBoard'sRegion 13 issuedan order consolidating the twocases and a consolidated complaintand noticeof hearing.The complaintalleges that Respondentdischarged employ-ees Allen and Holmes becauseof theirunion membershipand activitiesin violationof 8(a)(3) and (1) of the Act andthat Respondent further violated Section8(axl) of the Actby variousacts of interrogationby Respondent's superviso-ry employees.By its duly filed answer, Respondent deniedthe commissionof anyunfair laborpractices.On the issuesthus joined,the matter came on for hearing before me inChicago,Illinois, onApril 24 and-25, 1974.All parties werepresent or representedby counseland hadan opportunityto call and examine witnessesand to adduce relevant andmaterial evidence.At theclose of the hearing the parties 36DECISIONSOF NATIONALLABOR RELATIONS BOARDwaived oral argument. Briefs have been received from theGeneral Counsel and Respondent.On the entire record in this matter and in considerationof the briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a corporation operating a plant andfacilities in Chicago and Countryside, Illinois, is engaged inthe, distribution and sale of cosmetics by mail. Respondentannually purchases and receives materials and suppliesvalued in excess of $5,000,000 from points directly outsidetheStateof Illinois and annually ships directly toenterprises located outside the State of Illinois goodsvalued in excess of $5,000,000. The Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.' THE LABOR ORGANIZATION INVOLVEDBakery and ConfectioneryWorkers International Unionof America, AFL-CIO,CLC, Local No. 552, hereinaftercalled theUnion,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent operates a mail-order cosmetic businessfrom its Chicago plant. In the fall of 1973 the Unioncommenced an organizational campaign among certainemployees of Respondent, which culminated in the filingon April 4, 1973, of a petition seeking an election amongcertainofRespondent's employees. On November 15,1973, the Regional Director directed that an election beconducted and it was duly conducted on -December 42,1973. The Union lost the election by a vote of 46 to 136with 7 challenged ballots..Cynthia Holmes was one of 20 employees employed byRespondent to open mail from its customers,sorting outcash and checks accompanying customers' orders or paidon account. She commenced her employment in April orMay 1973, and was discharged on January 16, 1974.During the union organizational period Miss Holmes wasan active union adherent, which was known to hersupervisor,Harriet Schlenker.Darlene Allen was employed by Respondent on January31, 1973, as a proofreader and continued in that job mostof her employment. She apparently tooka smallpart in theorganizing campaign,other than attending meetings .and.was one of the Union's observers at the election held onDecember 14, 1973. Mrs. Allen was discharged on January14, 1974.The General Counsel contends that the discharges ofCynthia Holmes and Darlene Allen resulted from. theirunion membership and activiEy.IUnscheduled days appear to be days in which an employee is asked bythe employer to take off because of a shortage of work.-Darlene AllenRespondent contends that Darlene Allen was dischargedfor absenteeism.Respondent has a personnelpolicy whichisposted on the employees'bulletin board laying downrules for attendance and tardiness which,it is uncontro-verted,are rigidly followed.The general rule provides thatan employee will receive a verbal warning if he has twounexcused absences during any 8-week period. If anemployee has four unexcused absences in his latest 8-weekperiod of employment,he is placed on probation for thefollowing 8 weeks.While on probation an employee maynot have more than three unexcused absences and anemployee who has more than three unexcused absenceswhile on probation will be discharged.An employee whohas fewer than three unexcused absences while onprobation will be taken off probation at the end of the 8-week period.No employee may have more than twoprobationary periods withinany 12-month period regard-'less of the reason for the probation.If an employee havingtwo probationaryperiods within a 12-month period duringthatperiodhas four more unexcused absences he isautomatically separated.The personnel policy defines an excused absence as anabsence due to death in the immediate family, jury duty,paid vacation,leave of absence for 1 week or more, anysick leave with a doctor's certificate,unscheduled days,'and finally days on which the employee reports in on time,works a minimum of 2 hours and is excused by themanager if he (1) becomes ill while at work(2) receives a-telephone call at work pertaining to an emergency whichmust be handled immediately such as a senously ill childor relative etc., (3)has official verifiable business byappointment which cannot be handled during regularworking hours,provided the employee notifies the managerthe day before.There is no- question that Darlene Allen had had,probationary periods on two occasions,one in April andone inJuly. GertiePowell, who had been a group leader, anonsupervisory position,became the supervisor of thedepartment in which Mrs. Allen worked onNovember 5.About a week later she was going over the records and sawthat Darlene Allen had had two probationary penods. Shecalled'Mrs. Allen to her desk,discussedthe probationaryperiod -with her and reminded her that she had only onemore within 12 months before-she would be let go. Mrs.Allen had been absent without excuse on November 5 and7 and was again absent on December 17. At this time MissPowell again spoke to Mrs. Allen reminding her that shewas in the danger zone for her absences and that one moreabsence within the 8-week period would lead to herdischarge..,On, January 9, Miss Powell received a telephone call.from a person who stated she was Darlene Allen's motherand asked that Darlene come home-because her baby wasvery ill.Mrs. Allen was given the message and shortlythereafter, at about 3:30, in the afternoon left Respon-dent's plant.Mrs. Allen testified that she telephoned on thefollowingday,_Thursday,and told Gertie Powell that she G. R. I. CORPORATION AND ITS DIVISIONcould not come in because her child was still ill and that hehad the mumps.She did not call Friday and on MondayeveningMiss Powell called Mrs. Allen and told her thatshe had talked to her bosses and they said it was no excuseforMrs.Allen to be off work because her child was in.Miss Powell testified that afterMrs.Allen left onWednesday she did not call Thursday but called on Fridayto inform Respondent that her child was ill with themumps and that she had to take the child back to thedoctor on Monday.On Monday Miss Powell called Mrs.Allen and reminded her that this was her third consecutiveday of absenteeism and Mrs.Allen said something to theeffect that she was keeping her baby in.Thereafter, onTuesday, January 15,according to Miss Powell,she calledMrs. Allen and told her that her"bosses" had decided thatan absence because of a sick child was an unexcusedabsence and that accordingly Mrs. Allen was discharged.Under the strict order of the rules posted by Respondentwith regard to absenteeism, it is clear that Darlene Allen,with two prior probationary periods during the lastpreceding 12 months and with an unexcused absence onDecember 17,was slated for discharge if she had threemore unexcused absence.Under the letter of the rule theabsence of Wednesday,January 9, was excused. She hadworked more than 2 hours and she left for home in anemergency situation precisely like that posted in Respon-dent's rule.However,there is nothing in the rule thatprovides that the absencesofThursday, Friday andMonday would be excused.The General Counsel pro-duced no evidence that Respondent customarily waived itsrules with regard to absenteeism.The only evidence on therecord resulted from the cross-examinationof CynthiaHolmes by Respondent's counsel which adduced evidencethat she was terminated in 1973 after a period in thehospital and was reinstated only after presenting a doctor'scertificatewhich brought her within the letter of the rulethat personal illness becomes an excused absence with thepresentation of a doctor's certificate.The testimony ofRespondent'switnesses that the absentee rules are rigidlyenforced is therefore unrebutted and it is clear that underthe rule Mrs.Allen was subject to discharge.Nevertheless,theGeneral Counsel contends that Mrs.Allen was discharged because of her union activities. Therecord does not reveal that Mrs. Allen took part in unionactivities to any greater extent than any other employeeexcept that she was an observer for the Union at theelection.Other union observers at the election,however,were not discharged and Ido not believe thatthe inferencethat the General Counsel would have me reach is sufficientto overcome the proof of Respondent that Mrs. Allenwould have been discharged for cause under any circum-stances.Accordingly,I find that the General Counsel hasnot sustained its burden of proof in this regard and I shallrecommend that the complaint be dismissed insofar as thedischarge of Darlene Allen is alleged to be a violation ofthe Act.Cynthia HolmesCynthiaHolmes testified that in September,while she37was discussinga holiday with her supervisor,HarrietSchlenker,Mrs. Schlenker asked her if she had heardanyrumors about a union trying to get in and she answeredthat she had not.After the union organization became overt the Respon-dent met the organization with a flurry of letters containingRespondent's argument against the union organization ofits employees with particular emphasis on the possibility ofstrikes.In addition,Respondent's supervisors read somematerial to the employees individually or in small groups.On one occasion Cynthia Holmes and Prenie Pattersonwere being talked to by their supervisor, Mrs. Schlenker.The twoemployees raised arguments againstthe Compa-ny's position and Mrs. Schlenker got a little disturbed andcut themoff, tellingthem that they were adults and couldmake up their own minds.Apparentlythe argument waxedheated because it ended up with Mrs.Schlenker tellingCynthiaHolmesthat she knew she had not initiated thepetition for the Union because she did not have enoughguts to do so.2After the election,in the week afterChristmas, Mrs. Schlenker approached Cynthia Holmes inthe presence of Mrs.Patterson and asked her to take a no-workday because work was slow.Mrs. Patterson told herthat she needed the money because she was going on avacation the following week.Mrs. Schlenker respondedthat she did not see why Miss Holmes should have moneyproblems, asking her if she did not getpaid by the Union.As Miss Holmes was preparing to go on a vacation, Mrs.Schlenker asked her if she remembered promising thatafter her mission was over she would be quitting and askedher if she intended to keep her promise.Miss Holmesanswered that she had never made any such promise.On the day before the election James Rehak, Respon-dent's clerical manager,accosted Miss Holmes in the hallgoing toward the cafeteria,telling her that she could notgive him one good reasonwhy theyneeded a union. Asthey got to the cafeteria door, Rehak said that he hadwitnesses that she had made a statement about having amission.She answered that she did not know what he wastalking about.On January 16 Rehak called Miss Holmes into his officeand said that it had been almost 6 weeks since she told himabout her mission and that he had accepted that as herresignation and had hired a replacement for her. Sheanswered that the replacement could go out and find a jobjust as she had. He reiterated that he had to have a definitedate for her resignation and she said she would not givehim a definite date because she never made any suchstatement. The conversation ended when Miss Holmes saidtoRehak"look you're holding me up as far as me doingmy work,so, unless you can come up with a pretty damgood excuse for firing me, I'm going back to my desk andfinish my work."Rehak'sversion of the conversation was similar. Hetestified that he called her into his office and asked whenshe was going to leave because previously she had told himthat she had a mission and upon her completion of themission she was leaving. She told him that she had decidedto stay and he answered"Cindythat isn't fair since we didhave a girl to replace you I accepted your resignation." She2Thisis taken fromthe tesmnony of Mrs. Patterson, whom I credit. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswered"well let her go out and find a job just like Iwould have to."Rehak answered"Cindy that'snot fairbecause she would have to go out andlook for a job, Iwould liketo know definitelywhen you are going to leave."He testified she gave him no definite answer and left.Rehak was not asked to testify where he got theimpression thatMiss Holmes was going to leave. On thecompletion of his examination and cross-examination Iasked him about it and he testified that sometime inNovember he called her into his office and said that heunderstood that she was going to leave and she said "yesshe had a mission to accomplish and when the mission wasover that she would leave."I asked him where he achievedthis understanding that Miss Holmes was going to leaveand he testified that Harriett Schlenkertold him.Mrs.Schlenker was never asked anything about anyconversation in which Miss Holmes said anything about amission.On the other hand Miss Holmes never denied interms that she had made a statement about having amission,although she testified that she denied to Rehakthat she had made such a statement.Within half an hour of her interview with Rehak, MissHolmes was called back into his office,told to bring herwastebasket,informed that she had failed an honesty test,and was discharged.Honesty tests are constantly administered to all employ-eeswhose jobs require them to handle payments toRespondent from its customers.Normally thesupervisor,Mrs. Schlenker,takes customers'letters in which checks orcurrency are enclosed and replaces the payment withcertaincurrencyofRespondent which is marked orotherwise identified.The envelope then is placed in theworkbox of an employee.When the workboxes are pickedup, at frequent intervals during the day, the group leadersare warnedby thesupervisorthat they shouldcontain theidentifiable currency,if theydo not the employee whohandled the currency is called into Rehak's office and toldto bring her wastebasket.The wastebasket apparently issearched and the employee discharged. There is noevidencethat anyemployee who failed to pass a test in thepast had not been discharged.Mrs.Schlenker testified that she tries to administer thetest at frequent intervals so that each employee is tested ataround 10-day intervals, however inasmuch as the tests areonly given with a certain type of work, the employeeshandling thattypeof work are more frequently tested thanother employees. She writes in a looseleaf notebook thename,address,amount, and the clerical employee involvedin each such test and thus is readily able to go backthrough her notebook and ascertain when tests were givenspecific employees .3On January 16, 1974,according to Mrs.Schlenker'stestimony she arranged tests for several employees includ-ingMissHolmes.She did this during the morningcoffeebreak at 9:30 a.m., before the first interview of MissHolmes by Rehak.When the boxes were collected between10 and 10:30 the group leader informed Mrs. SchlenkerthatMiss Holmes' tests had not shown up.Mrs. Schlenker3Apparentlysometimes the tests are vaned, according to the testimonyof one of the group leaders,but by and large the system outlined above isfollowed.told her to wait for the next collection of boxes and checkthem because Miss Holmes might not have completed allthe work by the time the boxes were first collected. Whenthe boxes were collected the second time the test had stillnot shown up and Mrs. Schlenker reported to Rehak thatMiss Holmes' tests were missing, Rehak exclaimed aboutthe coincidence of this occurring just after he had talked toMiss Holmes about quitting. All of the boxes were taken toRehak's office, the two group leaders were called in aswitnessesto the transaction, and Miss Holmes was calledintoRehak's office.On her arrival with her basket,according toMissHolmes'testimony, she placed thebasket by Holmes' desk, turned around and faced the walland said "search me because I don't have it."4 Rehakanswered "Cindy you know it is company policy where wegive an employee an honesty test and it comes up we haveto discharge the employee." Miss Holmes again suggestedhe search her and stated that she did not have it. Rehaksearched the trash can and the cashbox. Miss Holmessuggestedthat it might be in somebody else's cashbox andtold him that she believed that this was a frameup. He sentGroup Leader McGill out to check the other cashboxes.She reported that she could not find the test and Rehaksaid "Cindy you have to giveme anexplanation of where itis."Miss Holmes againsaid she did not know where it was,she hadnever seenit.She was thereafter discharged.According to Rehak's testimony when Cynthia Holmescame intohis office he told her that a testcase was missingand wanted to know if she had an explanation, sheanswered"well I knewitwas a test caseand I gave it backto sign-out" heanswered"what did you say?" and sheanswered"forget it."He agreedthat she asked him tosearch her, which he declined to do. He testified that heand the two group heads went through all the cashboxeswithout finding thetest caseand that at noontime whenthe employees left for lunchMissHolmes commented "Ibet yourtest caseispunching out now." He answered,"what do you mean by that, Cindy, are you telling mewe've got thievesworking forme?" andshe answered "no."AccordinglyMiss Holmeswas discharged.According to Group Leader Shirley McGill who was inthe officewhen Miss Holmesarrived, Rehak told her thather testsdid not show up and sheanswered"I knew it, Ijustknewit,Iknew Iwas goingto test that day and Ipassedit on" Rehak asked her to repeat that and she tookitback and said thatshewas notsaying anything.MissMcGillsaid that sometimesemployees pass to someof their friendssomeof their work when they get behind, itis not unusualand they could easilypass on a test as well.Therefore accordingtoMissMcGill on this occasion, theychecked the other cashboxes but did not find the test.ShirleyMuldrow, the other group leader who was calledin to Rehak's officeon this occasion testified that she didnot recall CynthiaHolmes sayinganything about passingon thetest,howeverher generalrecollection of the incidentwas sopoor that herfailure to recallany particular part ofit leads me to no inferencewhatsoever.4 It is obvious that all the employees knew the significance of being sentto Rehak's office with their wastebaskets. G. R. I. CORPORATION AND ITS DIVISION39Discussion and ConclusionsRespondent presented no evidence and made nocontention thatMiss Holmes stole anything, she wasdischarged for failure to follow the procedure laid down byRespondent. If Miss Holmes was in fact administered anhonesty test on January 16 and failed the test, in thenormal course of Respondent's business she was bound tobe discharged. The only explanation in view of her denialthat she took the money is that she passed on the test tosomeone elsewho then stole it. It might be inferred that hersilence inthis regard resulted from her reluctance to "putthe finger" on a fellow employee.TheGeneralCounsel argues that Respondent wasmotivated by antiunion considerations and that the testwas not validly administered.Ibelieve that Respondent's antiunion animus is amplydemonstrated by the letters, both those sent to theemployees and those read to the employees and explainedby supervisors. I further believe that Respondent recogniz-ed Miss Holmes as an ardent union advocate and pickedup some expression she had used regarding her mission asan indication that she was working for Respondent for thepurpose of organizing it for the Union and would leaveRespondent's employ after the election. There is noevidence that in fact Miss Holmes ever said that the unionorganization was her mission or that she would leave afterthe election. It is equally inferrable that her mission was tocomplete her college education after which she would leaveRespondent's employ. Nevertheless Rehak attempted touse her statement about her mission to force her to resignon January 16, a month after the union election.There is no question that the issue is close and thatRespondent's actions arouse a suspicion with regard to thevalidity of the "honestytest."However Miss Holmes didnot deny the statement attributed to her by Rehak andMcGill that indicated that she had recognized the honestytestand passed it along. I therefore find insufficientevidence on the record as a whole to convince me that nohonesty test was given or that she had not in fact failed it.This being the case, although it is clear that Respondent,for reasons connected with her union activity, was anxiousto terminate Miss Holmes, I cannot find that the GeneralCounsel has sustained his burden of proof that in fact hertermination resulted from Respondent's antiunion motiva-tion.Accordingly, I recommend that the complaint bedismissed insofar as her termination is alleged to be anunfair labor practice.Union asked her if she really knew if the girls wanted aunion, to which Mrs. Allen answered "yes." After furtherconversation about the pros and cons of organization, MissPowell told Mrs. Allen that she really wanted her girls tovote no because she did not feel that they needed a union.The General Counsel alleged that Gertie Powell interrogat-ed employees on October 19 and on an unknown date inNovember 1973, presumably this was the first of thoseallegations and there is no evidence to support the second.The record reveals that Miss Powell was not a supervisoruntil November 3, 1973.MissHolmes testified that in early September, hersupervisor,Mrs. Schlenker, asked her if she had heard anyrumors regarding the Union and that sometime in OctoberRehak asked her the same question.Miss Holmes also testified that on the day before theelection Rehak asked her to give him one good reason whyshe should vote for the Union in the conversation in whichhe told her that he knew about her mission. This too isalleged as a violation of Section 8(a)(1).Ifind that the last allegation, Rehak's December 11badgering of Miss Holmes to give him one good reasonwhy the employees should be represented, is not violative.It is surely not interrogation in the normal sense of theword, rather it is an attempt to enter into an argumentconcerning the advocacy of a union in Respondent's plant.Ibelieve that the remark of Gertie Powell to DarleneAllen was equally argumentative and not interrogative. Ittook place during a conversation when Powell wasdebatingwithAllen about the benefits the Employeroffered versus those that the Union promised during thecourse of which Allen had clearly demonstrated her unionadherence.At any rate, at this time Miss Powell was anonsupervisory group leader.With regard to the two occasions when Mrs. SchlenkerandMr. Rehak asked Miss Holmes if she heard anyrumors regarding the Union, these constitute interrogationwithin the meaning of the Act, however they are ofminimal coercive impact and are isolated incidents thattook place before the Union had even filed its petition andbefore organization became overt. I do not feel that aremedial order is warranted under all the circumstancesherein.Accordingly I shall recommend that all theallegations of interrogation be dismissed.5Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:The 8(a)(1) AllegationsDarlene Allen testified that on some day in October hersupervisor,Gertie Powell, in a conversation about theS 1 specifically credit Miss Holmes and Mrs. Allen that the statementstheyattributed to Mr.Rehak,Mrs. Schlenker,and Miss Powell were madeby thoseindividuals6 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,ORDER6The complaint is dismissed in its entirety.conclusions,and recommended Orderherein shall, asprovided in Sec102 48 of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and allobjections thereto shall bedeemed waivedfor allpurposes